--------------------------------------------------------------------------------

Exhibit 10.19
 


FIRST AMENDMENT OF LEASE


This FIRST AMENDMENT OF LEASE (the "First Amendment") is dated as of February
10, 2003, and is entered into by and between and AU ZONE INVESTMENTS #2, L.P.,
successor in interest to HAWAIIAN GARDENS ASSOCIATES I, ("Landlord"), and KFC OF
POLLY'S, INC. (dba KENTUCKY FRIED CHICKEN), ("Tenant").


RECITALS
This First Amendment to Lease is made with reference to the following facts and
objectives:



 
A.
Landlord and Tenant entered into a written Lease dated May 30, 1989
(collectively the "Lease"), in which Landlord leased to Tenant, and Tenant
leased from Landlord, Premises located in the City of Hawaiian Gardens, State of
California 90716, commonly known as 12161 E. Carson Ave, which is approximately
3,100 square feet ("Premises").

 
B.
The term of the Lease is currently due to expire on November 1, 2008, with three
(3) options of five (5) years..

 
C.
The parties desire to modify the Lease as set forth below:



AGREEMENT


1.
DEFINITIONS

All capitalized terms used in this First Amendment which are not defined herein
shall have the same meanings as set forth in the Lease.


2.
ADDITIONAL USE

Landlord grants Tenant an expansion of use to include the sale of hamburgers and
hot dogs for on and off-site consumption, so long as the sale of hamburgers does
not exceed 20% of the overall sales generated from this location. This expanded
use shall not preclude Landlord from entering into a lease agreement
with another restaurant or fast food operator primarily engaged in the sale of
hamburgers and/or hot dogs, or any other use beyond what is already restricted
in the Lease. All signage and building changes are subject to all other terms of
the Lease.


Landlord shall also have the right throughout the term of the Lease, and
options, to approve any trade name change.


3.
ALTERATIONS TO PREMISES

Tenant shall be allowed to alter its interior decor and exterior signage to
reflect the additional use as defined above, all subject to Landlord's review
and approval, which shall not be unreasonably withheld. Tenant shall also be
allowed to add any necessary cooking equipment to accommodate the expansion of
use. Any alterations and additions to the Premises are subject to all provisions
of the Lease.


--------------------------------------------------------------------------------



4.
CHICKEN EXLCUSIVE

Should the sale of chicken, or chicken related menu items, drop below 20% of the
overall sales generated from this location for a period of three consecutive
months, then Tenant's existing chicken exclusive will terminate.


5.
WAIVER AND RELEASE

Tenant hereby expressly waives, and releases Landlord any and all claims,
obligations, liabilities, acts, omissions, causes of action, damages, costs,
losses and expenses, whether now existing or hereafter arising, known or
unknown, which arise out of, or are connected with or relate to, any acts,
omissions, events, or circumstances arising prior to the date of execution of
this Amendment.


Tenant hereby agrees, represents and warrants that the matters released herein
are not limited to matters that are known or disclosed, and Tenant hereby waives
any and all rights and benefits that it now has, or in the future may have,
conferred upon it by virtue of the provisions of Section 1542 of the Civil Code
of the State of California, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


Tenant hereby agrees, represents and warrants that it realizes and acknowledges
that factual matters now unknown to it may have given or may hereafter give rise
to causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses, that are presently unknown, unanticipated and unsuspected,
and it further agrees, represents and warrants that the Release set forth above
has been negotiated and agreed upon in light of that realization and that it
nevertheless hereby intends to release, discharge and acquit the parties set
forth herein above from any such unknown causes of action, claims, damages,
costs, losses and expenses that are in any way related to the matters referred
to herein above.


6.
CONSTRUCTION: REAFFIRMATION

In the event of a conflict between the terms of the Lease, and subsequent
amendments, and the terms of this Amendment, the terms of this Amendment shall
govern and prevail. The Lease, as amended by this Amendment, is hereby
reaffirmed.


7.
GOVERNING LAW

This Amendment shall be construed in accordance with and governed by the laws of
the State of California.


--------------------------------------------------------------------------------



8.
ENTIRE AGREEMENT

This Amendment constitutes the entire agreement of Landlord and Tenant with
respect to the specific subject matter hereof.


9.
SUCCESSOR AND ASSIGNEES

Subject to the provisions of the Lease relating to assignment, mortgaging,
pledging and subletting, the Lease, as amended by this Amendment, shall bind the
heirs, executors, administrators, successors and assignees of any and all of the
parties hereto.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.


TENANT: 
     
KFC OF POLLY'S, INC. 
           
By:
/s/ Donald Paul Sheldrake
 
Name:
Donald Paul Sheldrake
 
Title:
President
 
Dated:
2/18/03
             
LANDLORD: 
     
AU ZONE INVESTMENTS #2, L.P. 
     
By:
/s/ Jeff Gold
 
Name:
Jeff Gold
 
Title:
Member of General Partner
 
Dated:
3/10/03
 




--------------------------------------------------------------------------------